                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  In re: JASON TOMPKINS ,               :       Chapter 13
              Debtor ,                  :       Case No. 5:18-bk-02383


                                              ORDER
     Granting the Amended Motion To Sell Real Property Of The Estate Subject To 11 USCS
   363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike
                                       County, Pennsylvania


    AND NOW upon consideration of the Amended Motion To Sell Real Property Of The

 Estate Subject To 11 USCS 363(B) 131 Willow Drive - Hemlock Farms, Blooming Grove,

 Tax Map# 107.04-02-65, Pike County, Pennsylvania, objections, if any, and hearing, if any, it

 is hereby ORDERED that said Motion is GRANTED. It is further ORDERED that Debtor be

 and is hereby AUTHORIZED to sell the real property known as 131 Willow Drive - Hemlock

 Farms, Blooming Grove, Tax Map# 107.04-02-65, Pike County, Pennsylvania, to Michael

 Joseph Considine and Sarah Ellen Considine, unrelated third parties, or their assignees, for

 One Hundred Sixty Five Thousand ($165,000) dollars in accordance with the Agreement of

 Sale and any Addendums. It is further ORDERED that Debtor be and is hereby AUTHORIZED

 to execute any all documents necessary to complete the sale, in person or by power of attorney.


          IT IS FURTHER ORDERED that distribution of the proceeds from the sale of the real
  estate at settlement, be made as follows:
    a.   Any out-of-pocket expenses advanced by or on behalf of Debtor or any closing
         agent in connection with the sale of the Property, and which have not been
         reimbursed at the time of settlement; then to
    b.   Any notarization, document preparation, mail or wire fees, and/or incidental
         recording fees associated with the sale of the above property; then to




Case 5:18-bk-02383-HWV         Doc 77-2 Filed 03/19/21 Entered 03/19/21 15:07:18                Desc
                                Proposed Order Page 1 of 2
   c.   Any transfer tax which is the responsibility of the seller; then to
   d.   Any real estate taxes or other municipal liens that are the responsibility of the Seller;
        then to
   e.   Any mortgage secured by the Property; then to
   f.   Any real estate commission due; then
   g.   $1,000 to Attorney for Debtor, Mark E. Moulton; then
   h.   up to $29,238.91 to Debtor, then, if any funds remain, to
   i.   Charles J. DeHart, Chapter 13 Trustee.
         IT IS FURTHER ORDERED that this Order is not subject to the stay of order

  otherwise provided by Federal Rule of Bankruptcy Procedure 6004(h).




Case 5:18-bk-02383-HWV         Doc 77-2 Filed 03/19/21 Entered 03/19/21 15:07:18                    Desc
                                Proposed Order Page 2 of 2
